Citation Nr: 0523309	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to vocational rehabilitation benefits pursuant to 
the provisions of Chapter 31 of Title 38, United States Code 
(Chapter 31 benefits).

(The issues of whether new and material evidence has been 
submitted sufficient to reopen claims of entitlement to 
service connection for chloracne, claimed as due to Agent 
Orange exposure during service, and for neurodermatitis and a 
nervous condition, to include post-traumatic stress disorder, 
will be addressed in a separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and, S.B., Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision rendered by 
the Vocational Rehabilitation and Counseling (VR&C) Division 
of the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application for Chapter 31 benefits.

The veteran provided testimony on this issue at a hearing 
that was chaired by the undersigned sitting at the RO in 
March 2005.  A transcript of that hearing has been made part 
of the record.  The Board notes that S.B., an acquaintance of 
the veteran who identified himself as an attorney, briefly 
assisted the veteran in presenting his case during that 
hearing.  However, because the veteran has not authorized 
S.B. to be his representative before VA.  38 C.F.R. 
§ 20.603(a) (2004), notwithstanding having been advised of 
his right to be represented (see cover letter to statement of 
the case issued in March 2004, and letter informing the 
veteran of the scheduled hearing, dated in February 2005), 
the Board deems the veteran to be unrepresented.



FINDING OF FACT

The veteran meets the criterion of having a service-connected 
disability that is currently rated as 20 percent disabling, 
but because of his refusal to cooperate with VA's attempts at 
developing his claim for Chapter 31 benefits, VA has been 
unable to determine whether his service-connected 
disabilities render him in need of rehabilitation because of 
an employment handicap.



CONCLUSION OF LAW

Vocational rehabilitation benefits pursuant to the provisions 
of Chapter 31 of Title 38, United States Code, are not 
warranted.  38 U.S.C.A. §§ 3100, 3102 (West 2002); 38 C.F.R. 
§§ 21.1, 21.35, 21.40, 21.50, 21.51, 21.53 (2004).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

I.  Initial considerations

The Veterans Claims Assistance Act of 2000 (VCAA) re-defined 
VA's duty to notify claimants and their representatives, if 
represented, of any information and evidence needed to 
substantiate and complete their claims, as well its duty to 
assist them in obtaining evidence necessary to substantiate 
the claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

The VCAA is not applicable to certain cases.  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that because that 
the statute at issue in that cases (Chapter 53) was not found 
in Chapter 51 (i.e. the chapter containing the VCAA) the VCAA 
was not applicable).  As well, the statute at issue in this 
matter is not found in Chapter 51; rather, it is found in 
Chapter 31.

Assuming arguendo that the VCAA does apply, the record shows 
that VA has provided the veteran with all notification and 
assistance required by the applicable regulations in 
conjunction with his claim for Chapter 31 benefits.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, at 118-121.  
Although, delayed notice is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The RO sent the veteran a letter in January 2004, 
acknowledging receipt of his application and informing him of 
the evidence he needed to bring to his initial meeting with a 
VA counselor, and of the steps that VA would take to develop 
his claim, once he had attended his initial session.  The 
statement of the case further discussed the evidence needed 
to substantiate entitlement to vocational rehabilitation 
benefits.  

These documents served to provide the notice required by the 
VCAA.  While some of this notice was provided after the 
initial adjudication, the veteran was not prejudiced because 
he was provided with an opportunity to indicate his 
cooperation, and provide the needed evidence after the notice 
was provided.

Unfortunately, while the veteran did attend his initial 
evaluation meeting, he chose not to cooperate further with 
VA's efforts to develop his claim, precluding VA from being 
able to secure the data that was necessary to make an 
informed determination regarding his entitlement to Chapter 
31 benefits.  Even if the VCAA were determined to be 
applicable to this case, VA would have no duty to further 
assist him.  Because of his repeated unwillingness to provide 
needed information, there is no reasonable possibility that 
further assistance would substantiate the claim.  38 C.F.R. 
§ 3.159(d).

Thus, because it is clear that VA has taken all necessary 
steps to notify and at least attempt to assist the veteran in 
developing his claim, it is the Board's opinion that the 
veteran's claim for Chapter 31 benefits is ready for 
appellate review.


II.  Applicable legal criteria

The purposes of Chapter 31 benefits are to provide to 
eligible veterans with compensable service-connected 
disabilities all services and assistance necessary to enable 
them to achieve maximum independence in daily living and, to 
the maximum extent feasible, become employable and obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.1(a). 

In essence, a veteran shall be entitled to a rehabilitation 
program under the terms and conditions of Chapter 31 if he or 
she has a service-connected disability rated at 20 percent or 
more, which was incurred or aggravated in service on or after 
September 16, 1940, and he or she is determined by VA to be 
in need of rehabilitation because of an employment handicap.  
A veteran may be entitled to this benefit also if he or she 
has a service-connected disability rated at 10 percent which 
was incurred or aggravated in service on or after September 
16, 1940, and is determined by VA to be in need of 
rehabilitation because of a serious employment handicap.  An 
employment handicap due to the veteran's overall disability 
must exist in order to receive Chapter 31 benefits.  
38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

The term "employment handicap" means an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.35(a).

The term "serious employment handicap" means a significant 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.35(g).

The proper determination of employment handicap is a critical 
decision for rehabilitation planning and program 
accountability.  To the extent possible, necessary 
information shall be developed in the course of initial 
evaluation regarding the extent of the impairment and whether 
there is material contribution of the service-connected 
disability to the impairment for determining employment 
handicap shown in each case.  38 C.F.R. § 21.51(a).

Before a service-disabled veteran may receive training and 
rehabilitation services under Chapter 31, three basic 
requirements must be met.  First, VA must find that the 
veteran has basic entitlement to services as defined above.  
Second, the services necessary for training and 
rehabilitation must be identified by VA and the veteran.  
Third, an individual written plan must be developed by VA and 
the veteran, describing the goals of the program and the 
means through which these goals will be achieved.  38 C.F.R. 
§ 21.1(b).

VA shall provide an initial evaluation to each individual who 
applies for benefits under Chapter 31 if the individual's 
compensable service-connected disability meets one of the 
conditions contained in Section 21.40(a), as described above.  
38 C.F.R. § 21.50(a).  

The purposes of the required initial evaluation are to (1) 
determine the existence of an employment handicap; (2) 
determine the basic twelve-year period of eligibility; (3) 
determine whether an employment handicap shall be considered 
a serious employment handicap; (4) determine whether the 
basic twelve-year period of eligibility is extended for a 
veteran with a serious employment handicap; (5) determine as 
expeditiously as possible, without extended evaluation, 
whether achievement of a vocational goal is currently 
reasonably feasible; (6) evaluate the ability of the veteran 
to live and function independently within the veteran's 
family and community; (7) determine if the veteran is 
eligible for employment services under Section 21.47; (8) 
develop information necessary to plan an individual program 
for a veteran found eligible and entitled to services under 
Chapter 31; and (9) assist a veteran who is found ineligible 
for assistance under Chapter 31 to identify other resources 
and programs for which he or she may be eligible.  38 C.F.R. 
§ 21.50(b). 
 
As to the scope of the initial evaluation, VA regulation 
establishes that the initial evaluation shall include 
consideration of (1) the handicapping effects of the 
veteran's service-connected disability on employability and 
independence in daily living; (2) the veteran's residual 
physical and mental capabilities which contribute to 
employability and independence in daily living; (3) the 
veteran's ability to function independently in family and 
community; (4) prior assessments of employability by a 
counseling psychologist; (5) assessments authorized to 
provide additional information necessary for initial 
evaluation; and (6) the veteran's personal history including: 
(i) education and training; (ii) employment; (iii) 
nonservice-connected disability(ies), and (iv) family and 
community adjustment.  38 C.F.R. § 21.50(c).

VA shall determine the reasonable feasibility of achieving a 
vocational goal in each case in which a veteran has either an 
employment handicap or a serious employment handicap.  The 
term "vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.53(a). 

All determinations regarding service requirements for basic 
entitlement and, the beginning and ending dates of a 
veteran's basic twelve-year period of eligibility shall be 
made by appropriate staff of the Adjudication Division.  
38 C.F.R. § 21.50(d)(1).

The cooperation of the veteran is essential to an initial 
evaluation.  The purpose of the initial evaluation and the 
steps in the process shall be explained to the veteran and 
his or her cooperation requested.  If the veteran does not 
cooperate in the initiation or completion of the initial 
evaluation, the counseling psychologist shall make a 
reasonable effort through counseling to secure the veteran's 
cooperation.  If the veteran's cooperation cannot be secured, 
the counseling psychologist shall suspend the initial 
evaluation until such time as the veteran cooperates.  The 
veteran will be informed of any suspension of the initial 
evaluation, the reasons for this action, and the steps 
necessary to resume the evaluation.  38 C.F.R. § 21.50(e).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in order for VA to process claims, 
individuals applying for VA benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  See, Morris v. 
Derwinski, 1 Vet. App.  260, 264 (1991).  The Court has also 
held that VA's duty to assist is not always a one-way street, 
nor is it a blind alley, and that, if a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A veteran's duty to cooperate with 
VA's efforts to develop the claim includes reporting for a 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson v. Principi, 3 
Vet. App.  480, 483 (1992). 

 III.  Factual background and legal analysis

The record shows that the veteran was originally denied 
Chapter 31 benefits in February 2002, based on a 
determination by the RO's VR&C Division because, even though 
he had an impairment of employability and was in receipt of 
disability benefits from the SSA, the service-connected 
disabilities did not contribute materially to that 
impairment.  It was further noted in the Counseling Record - 
Narrative Report (VA Form 28-1902b), that he was currently 
employed in a situation that was consistent with his 
abilities, skills, and aptitudes, and that it had been found 
that his service-connected disability did not interfere with 
his ability to function in his current job.

The veteran was advised of the above decision, and of his 
appellate rights, by letter also dated in February 2002.  He 
did not appeal that determination.

By letter dated in January 2004, the RO's VR&C Division 
acknowledged the veteran's new application for Chapter 31 
benefits and advised him that he needed to meet with a VA 
counselor, in a meeting intended to gather information to 
determine if he qualified for these benefits.  The veteran 
was advised in that letter of the date, time and place of the 
appointment, and of the name and telephone number of the 
counselor assigned to handle his case.  

The veteran was asked to bring to the meeting a complete VA 
Form 28-1902 (a copy of which was enclosed with the letter), 
as well as any training records (including military 
training), transcripts, resumes, job certifications (such as 
an apprentice or journeyman rating card), and recent medical 
records that VA might not have.  

The veteran was further advised in the above letter that he 
would need to set aside approximately two hours for his 
appointment, that additional sessions would be arranged to 
complete his evaluation, and that, if it was determined that 
he was entitled to the benefit sought, the staff would help 
him develop plans for his rehabilitation, assisting him in 
exploring his aptitudes, interests, and abilities, and in 
identifying rehabilitation services that he may want to 
consider.  Were it be determined that the veteran was not 
entitled to vocational rehabilitation services, the staff 
would nevertheless help him identify other sources of 
assistance.

The record shows that the veteran appeared for his scheduled 
appointment in January 2004, bringing with him a completed VA 
Form 28-1902, in which he stated that he would like to 
discuss "employment opportunities and eligibility for 
educational benefits."  In that document, the veteran also 
provided information regarding his education and training, 
and regarding his wok history, indicating that he had been 
working, from August 1992 to the "present," for H & R 
Block, preparing federal and state income tax returns, and 
that he was paid by commission.  In the "reasons for 
leaving" section, he explained that his job was "seasonal 
work."

Also on the date of his initial appointment, the veteran 
filled out a 13-page questionnaire, titled "Rehabilitation 
Needs Inventory," offering information about his military, 
educational and vocational history.  He listed in that form 
diabetes and prostate cancer as two of his service-connected 
disabilities, but refused to provide an answer to the 
question of whether he was taking any prescribed medications.  
The counselor wrote in that section that the veteran 
"refuses to disclose medical info[rmation]," citing the 
veteran as having stated that "[the] doctor is [the] only 
person who needs to know this."  In the questionnaire's 
section requesting information about medical treatment, the 
veteran only wrote down that he kept "regular visits to VA 
hospitals."

In the VA Form 28-1902b completed in January 2004, a VA 
counselor recited the veteran's reported work history, 
pointing out that the veteran had worked between 1987 and 
1991 for the Department of the Army, as a payroll clerk, that 
he started working for H & R Block in 1993, where he worked 
from January through April, having the rest of the year off.  
The counselor added that the veteran "would not disclose any 
other information regarding his employment during the time of 
1991 to 1993."  The counselor also correctly listed the 
veteran's service-connected disabilities as follows:  
prostrate cancer (then rated as 100 percent disabling), 
diabetes mellitus (rated as 20 percent disabling), and scars 
(rated as noncompensable).

The remaining of the above report reads as follows:

[The veteran] denies having any physical 
limitations related to his service 
connected disabilities.  He stated that 
he has a bad back and has problems 
standing for an extended period of time.  
He also explained that he controls his 
diabetes with diet and exercise.  When 
asked about his medications, he at first 
stated that he does not know.  However, 
upon further questioning, he refused to 
give any information regarding his 
medical treatment, as well as psychiatric 
treatment.  He stated that this 
information was not necessary for the 
interview.  When given an explanation as 
to the purpose of medical and psychiatric 
information, he again refused to disclose 
any information.

It is unknown if his cancer is in 
remission.  He will not give details 
about his status.  As such, he will not 
reveal any information as to his 
treatment with his mental illness.

It was explained to the veteran that this 
information is needed to determine if he 
is in fact entitled to our program.  He 
stated that he would not permit any 
information to be given.  He stated 
understanding that without this 
information, he will be found not 
entitled to our program due to non-
compliance.  He agreed and our interview 
ended.

Synthesis of evaluation-determinations:

Since this veteran was uncooperative 
during the interview process, information 
could not be obtained to determine if he 
is in fact entitled for this program.  
His lack of information regarding his 
medical and mental illnesses hindered the 
ability to determine entitlement.  His 
work history is consistent with his 
educational attainment.  However, he 
would not give a complete work history.  
There are gaps in his work history as 
noted above.  His case will be 
discontinued at this time.  The veteran 
stated understanding of this and left the 
office without incident.

By letter also dated in January 2004, the RO's VR&C Division 
informed the veteran that his claim for Chapter 31 benefits 
had been denied due to his inability to share information 
regarding medical conditions or treatment and his refusal to 
cooperate in the gathering of information about his medical 
condition.  The letter properly advised the veteran that he 
may apply for this benefits [in the future] if he believed 
that his situation had "improved," that a counselor could 
tell him more about reapplying, and that he also had the 
right to ask for administrative review or to file a formal 
appeal of the decision.  Additional information regarding 
both options was provided therein, to include an attachment 
containing a VA Form 4107, which explained in detail his 
appellate rights.

In his notice of disagreement, filed with VA in January 2004, 
the veteran stated that VA had his medical records and that 
"[a]ll other information to gleaned is privileged and 
private," that it was the physicians' discretion to release 
him or not from treatment or to advise him to return to work, 
and that a "vocational operative is not privy nor qualified 
to ascertain such information."  He further stated:

Claimant further state[s], the reasons 
given for non-progress is not within 
bounds nor rightfully with carrying the 
position of Vocational Rehabilitation.  
I, nor, the vocation personnel are 
qualified to discuss my wholeness or 
readiness for duty, only, to request 
release to endeavor if conditions is 
sighted to by medical improved - 
physician authority.

In his substantive appeal (VA Form 9), received in February 
2004, the veteran attempted to refute the finding that he had 
not been willing to provide the necessary information, 
arguing that the information requested from him was "not 
pertinent to [the] counselor's decision," that the VA 
counselor's request for his medical information was "hedging 
on extortion," that the information needed to satisfy the 
regulations "does not need veteran's input," as these 
records were in the possession of VA, and that the 
counselor's request for information from him was "a means to 
intimidate and deny benefits that are the privilege of the 
veteran."

At the March 2005 hearing, the veteran stated that VA had 
informed him "that they could not give me employment."  He 
asserted that "[t]hey never asked me for more information" 
and that "[i]t was a flat-out denial insofar as the 
paperwork I received."  He again expressed his belief that 
the VA counselors had "no need of that information as far as 
my medical history is concerned."

Eligibility for Chapter 31 benefits requires meeting the 
minimum set percentages in a service-connected disability and 
being found by VA to be in need of rehabilitation because of 
an employment handicap.  Only after both criteria have been 
met (meaning that basic entitlement has been established), 
can VA move to the next steps, which are the identification 
of the services necessary for training and rehabilitation in 
the veteran's particular case, and the development of an 
individual written plan describing the goals of the program 
and the means through which these goals will be achieved.

In this case, it is clear that the veteran meets the 
criterion of having a service-connected disability rated at 
least as 20 percent disabling.  However, because of his 
refusal to cooperate with the VA counselor's attempt at 
obtaining a clear picture of his current medical status and 
work history, VA has been unable to make a determination as 
to whether the service-connected disabilities produce in him 
a need for rehabilitation because of an employment handicap.  
VA has been unable to determine basic entitlement to Chapter 
31 benefits.

The veteran has explained his refusal to provide the 
requested information by claiming that that information is 
not pertinent to his claim and is privileged.  
Notwithstanding the veteran's opinion, it is clear that the 
medical information that VA has asked of him, while indeed 
private, is pertinent, and, indeed, essential to the question 
of whether the service-connected disabilities produce an 
employment handicap that would entitle the veteran to 
rehabilitation.  Therefore, insofar as the veteran has 
refused to provide this information, which is essential to 
the resolution of the question of basic eligibility, the 
Board has no other recourse but to deny the claim.


ORDER

Entitlement to vocational rehabilitation benefits pursuant to 
the provisions of Chapter 31 of Title 38, United States Code, 
is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


